Citation Nr: 0607307	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine from L3-L5, to include as 
secondary to service-connected left knee valgus deformity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1976 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  

In a February 2004 statement, the veteran appears to raise a 
claim for service connection for arthritis as secondary to 
his foot disability.  This issue is referred to the RO for 
appropriate action.   


FINDING OF FACT

A low back disability is not due to or the result of the 
veteran's service-connected left knee valgus deformity nor 
has it been shown to be related to the veteran's active duty.


CONCLUSION OF LAW

Back disability was not proximately due to or the result of 
service-connected left knee valgus deformity nor was it 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§  1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in June 2003 and August 2004, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in December 2003, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  Further, the claims file reflects that the December 
2003 SOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, to 
the extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the December 2003 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. 
at 120.  While the August 2004 letter was subsequent to the 
rating decision, the claimant has not been prejudiced by the 
timing of the notice.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding VA's duty to notify.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  See Mayfield, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b). 

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a degree of 10 percent within one year of service 
discharge, as discussed below.

The veteran has a current back disability as indicated by the 
VA examination report dated in June 2003.  An MRI showed an 
impression of mild degenerative disc disease at L3-L4 and L4-
L5 with mild disc bulge.  

Service medical records include a report dated in August 1979 
noting the veteran's complaint of low back pain for two days 
and an assessment of muscle strain.  However, there are no 
further complaints to back pain and that back condition 
appears to have resolved itself.   The examination report 
dated in September 1988 noted a normal spine/musculoskeletal 
system.  Also, on the Report of Medical History dated in 
October 1988, the veteran indicated that he did not have 
recurrent back pain.  There is no evidence that relates the 
acute and transitory complaint of back pain in August 1979 to 
current back disability.  The first indication in the record 
of back pain post-service discharge is a March 2003 VA 
outpatient record, which is 14 years post-service.  
Furthermore, there is no opinion which provides a nexus 
between the veteran's current back disability and service.  
Therefore, service connection on a direct basis is not 
warranted.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

As discussed above, the veteran has a current back 
disability.  Also, the veteran is service-connected for 
valgus deformity of the left knee.  The issue is, therefore, 
whether the veteran's current back disability was either 
caused or aggravated by his service-connected left knee 
disability.  VA afforded the veteran an examination in June 
2003.  The examiner noted that the veteran has worked in his 
current job as a diesel mechanic, which requires heavy 
lifting daily, for over 20 years.  The veteran stated that he 
has had severe pain for the last 2-3 months.  After reviewing 
the veteran's medical history and getting the veteran's 
verbal history of his disability and occupation, the examiner 
noted that the veteran's occupation as a diesel mechanic 
lifting contributed to his back disability.  In conclusion, 
the examiner found that the veteran's back disability was not 
as least as likely as not secondary to his service connected 
left knee disability.  Accordingly, as there is no evidence 
showing that the veteran's back disability was either caused 
or aggravated by his service-connected knee disability, 
secondary service connection is denied.  

While the veteran has suggested that his current back 
disability is related to his service-connected left knee 
disability, as a layman he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's current back disability is due to or the 
result of the veteran's service-connected left knee 
disability.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine from L3-L5 is denied.



____________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


